         Case 1:17-cv-02130-RDM Document 47 Filed 08/25/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                    )
 THE BRADY CENTER TO PREVENT GUN                    )
 VIOLENCE,                                          )
                                                    )
                 Plaintiff,                         )
                                                    )      Civil Action No. 17-2130 (RDM)
        v.                                          )      Consolidated with 18-2643 (RDM)
                                                    )
 U.S. DEPARTMENT OF JUSTICE, et al.,                )
                                                    )
                 Defendants.                        )
                                                    )

                                   JOINT STATUS REPORT

       Pursuant to this Court’s August 11, 2020 Minute Order, Plaintiff, the Brady Center to

Prevent Gun Violence (“Brady Center”), and Defendants, the United States Department of Justice

and the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”), set forth the status of

these consolidated Freedom of Information Act (“FOIA”) cases. The parties have conferred

regarding an amended production schedule and have agreed as follows:

       (1) ATF will complete production of all non-exempt portions of the narrative

             reports responsive to the First Warning Letter Request by March 1, 2021 (with

             the average rate of production over a 3 month span being approximately 3,000

             pages per month);

       (2) ATF will suspend monthly productions in response to the Second Warning

             Letter Request until March 31, 2021;

       (3) ATF will produce the non-exempt portions of 1500 pages per month in response

             to the Second Warning Letter Request starting no later than April 1, 2021; and

       (4) Brady Center will withdraw FOIA Request No. 2020-0024 (not at issue in this

             litigation) and agree to suspend processing of responses to FOIA Request Nos.
         Case 1:17-cv-02130-RDM Document 47 Filed 08/25/20 Page 2 of 2




           2019-0078, 2019-0631, 2019-1311, and 2020-1003 (communication aspect of

           request only), which are also not at issue in this case, for six months effective

           September 1, 2020.

       In light of this agreement, the parties ask the Court to issue an order incorporating the terms

of this agreement and recommend that the parties file a further joint status report on or before

March 17, 2021, including an update on the status of First Warning Letter productions and

proposed next steps to resolve Civil Action No. 17-2130. In addition, the parties will file a notice

with the Court prior to the March 2021 Joint Status Report only if there are any issues with the

production of the narrative reports responsive to the First Warning Letter Request and the parties

have first met and conferred regarding the issue. A proposed order is attached.


Respectfully submitted,
                                                 MICHAEL R. SHERWIN
 /s/ Kevin T. Barnett                  .         Acting United States Attorney
 Kevin T. Barnett (D.C. Bar No. 1003410)
 Alan Pemberton (D.C. Bar No. 367108)            DANIEL F. VAN HORN, D.C. Bar No.
 Nooree Lee (D.C. Bar No. 1001687)               924092
 Covington & Burling LLP                         Chief, Civil Division
 One CityCenter
 850 Tenth Street NW                             By:     /s/ Michael A. Tilghman II
 Washington, DC 20001                                     MICHAEL A. TILGHMAN II
 (202) 662-5430                                           D.C. Bar No. 988441
 kbarnett@cov.com                                         Assistant United States Attorney
                                                          U.S. Attorney’s Office, Civil Division
 Jonathan E. Lowy (D.C. Bar No. 418654)                   555 Fourth Street, N.W.
 Joshua Scharff (D.C. Bar No. 999392)                     Washington, D.C. 20530
 Brady Center to Prevent Gun Violence                     (202) 252-7113
 840 First Street NE Suite 400                            Michael.Tilghman@usdoj.gov
 Washington, DC 20002
 (202) 370-8105                                  Attorneys for the United States of America
 jscharff@bradymail.org

 Attorneys for Plaintiff

Dated: August 25, 2020




                                                -2-
